Title: From Benjamin Franklin to Pennsylvania Assembly Committee of Correspondence, 13 March 1768
From: Franklin, Benjamin
To: Pennsylvania Assembly Committee of Correspondence


Gentlemen,
London, March 13. 1768
On the Receipt of your Letter of Jan. 20. Mr. Jackson and myself waited on Lord Hillsborough the new Secretary of State for American Affairs, and communicated to him the Contents, pressing the Necessity of enforcing the Orders already sent to Sir William Johnson for immediately settling the Affair of the Boundary Line with the Indians. His Lordship was pleased to assure us that he would cause Duplicates of the Orders to be forwarded by this Packet, and urge the Execution of them.
We communicated also the Copy of General Gage’s Letter, and the Messages that had passed between the Governor and the House thereupon. His Lordship acquainted us, that a Letter from Governor Penn had been shown him by the Proprietor, importing that a horrid Murder had lately been committed on the Indians, upon which the Governor had issued a Proclamation for apprehending the Murderer; and that a Bill was under his and the Council’s Consideration, to prevent future Settlements on Indian Lands. But his Lordship remark’d that these Messages had not been communicated to him by the Proprietor.

Government here begins to grow tired of the enormous Expence of Indian Affairs, and of maintaining Posts in the Indian Country; and it is now talk’d of as a proper Measure, to abandon those Posts, demolishing all but such as the Colonies may think fit to keep up at their own Expence; and also to return the Management of their own Indian Affairs into the Hands of the respective Provinces as formerly. What the Result will be is uncertain, Councels here being so continually fluctuating. But I have urged often, that after taking those Affairs out of our Hands, it seems highly incumbent on the Ministry not to neglect them, but to see that they are well managed, and the Indians kept in Peace. I think however, that we should not too much depend on their doing this, but look to the matter a little ourselves, taking every Opportunity of conciliating the Affections of the Indians, by seeing that they always have Justice done them, and sometimes Kindness. For I assure you that here are not wanting People, who, tho’ not now in the Ministry, no one knows how soon they may be, and, if they were Ministers, would take no Step to prevent an Indian War in the Colonies, being of Opinion, which they express openly, that it would be a very good Thing; in the first Place to chastise the Colonists for their Undutifulness, and then to make them sensible of the Necessity of Protection by the Troops of this Country.
Mr. Jackson being now taken up with his Election-Business may hardly have time to write by this Opportunity: But he joins with me in Respects to you and the Assembly, and Assurances of our most faithful Services. I am, Gentlemen, Your most obedient and most humble Servant.
B Franklin



Joseph Galloway,
}
Esquires, the Committee of Correspondence


Joseph Fox,


Thomas Livesey,


Joseph Richardson,


James Pemberton,


John Ross,


Isaac Pearson,


William Rodman,




